DETAILED ACTION

	Claims 1 – 2, 4 – 7, 9 - 10, 21 – 23, and 26 – 27 are pending.
	Claims 3, 8, 11 – 20, 24, and 25 are cancelled.
	No claims are added.
	Claims 1 and 6 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed  February 18, 2022 have been considered but are not persuasive.
On page 15, Applicant argues that dependent claims 26 and 27 are allowable based on their dependency on independent claims that should be allowed. Claims 26 and 27 are in independent claim form and recite apparatus and device claims respectively. 
	Accordingly, examiner maintains her previous ground of rejection, and this Office Action is made Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 – 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vivekankand Rangaraman (U.S. Patent Publication 20130336320) in view of Puchao Zhang (U.S. Patent Publication 20140012995).

With respect to claim 26, Rangaraman teaches:
a processor, a memory, a communication interface and a bus (see paragraph [0198], where data is connected via a bus, also see paragraphs [0218] and [0219], where processors and memory are used);
the processor, the memory and the communication interface being connected and completing communication with each other via the bus (see paragraph [0198], where data is connected via a bus, also see paragraphs [0218] and [0219], where processors and memory are used);
the memory storing executable program code (see paragraph [0219], for memory and code);
the processor runs a program corresponding to the executable program code by reading the executable program code stored in the memory for performing the data writing method based on a cloud storage system of claim 1 (see paragraph [0219], for memory and code).

With respect to claim 27, Rangaraman teaches:
a processor, a memory, a communication interface and a bus (see paragraph [0198], where data is connected via a bus, also see paragraphs [0218] and [0219], where processors and memory are used);
the processor, the memory and the communication interface being connected and completing communication with each other via the bus (see paragraph [0198], where data is connected via a bus, also see paragraphs [0218] and [0219], where processors and memory are used);
the memory storing executable program code (see paragraph [0219], for memory and code);
the processor runs a program corresponding to the executable program code by reading the executable program code stored in the memory for performing the data reading method based on a cloud storage system of claim 6 (see paragraph [0219], for memory and code).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        May 20, 2022